Citation Nr: 0615727	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  93-12 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected cervical spine disability, currently evaluated as 
40 percent disabling.

2.  Entitlement to service connection for major depression, 
claimed as secondary to the service-connected cervical spine 
disability.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.



WITNESSES AT HEARING ON APPEAL

The veteran and C.N.B., M.D.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to June 
1982, and from January 1987 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Procedural history

Cervical spine disability

Service connection for a cervical spine disability was 
granted in a September 1982 RO rating decision.  A 
noncompensable disability rating was assigned.  In June 1989, 
the assigned rating was increased to 10 percent.

In a January 1993 rating decision, the RO assigned a 20 
percent rating for the veteran's service-connected cervical 
spine disability.  The veteran indicated disagreement with 
the disability rating assigned and, after being issued a 
statement of the case, perfected his appeal of that issue by 
means of his submission of a substantive appeal (VA Form 9) 
in April 1993.

The case was remanded by the Board in February 1995 and 
August 1996.  In a May 1999 decision, the Board granted a 40 
percent rating for the veteran's cervical spine disability 
prior to July 11, 1997, the date the veteran underwent a 
cervical diskectomy.  The issue of entitlement to a rating in 
excess of 20 percent for a cervical spine disorder after July 
11, 1997, was remanded for additional evidentiary 
development.  While the matter was in remand status, in 
September 1998 and February 2002 rating decisions, the RO 
granted a temporary total rating for convalescence from July 
11, 1997, followed by a 40 percent rating for the veteran's 
service-connected cervical spine disability, effective 
December 1, 1997.  Although an increased rating was granted, 
the issue of entitlement to a rating in excess of 40 percent 
for a cervical spine disability remained in appellate status, 
as the veteran continued to assert that he was entitled to a 
higher rating.  

In an October 2002 decision, the Board denied a rating in 
excess of 40 percent for the veteran's cervical spine 
disability.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  While the matter was pending before the Court, in 
February 2003, the veteran's attorney and a representative of 
VA's General Counsel filed a joint motion for remand.  In a 
March 2003 order, the Court granted the motion and remanded 
the matter to the Board for readjudication.  In September 
2003 and June 2004, the Board remanded the matter to the RO 
for due process considerations and additional evidentiary 
development.  A review of the record shows that the RO has 
complied with all remand instructions to the extent 
necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

In April 2005, the RO issued a supplemental statement of the 
case (SSOC) which denied a disability rating in excess of 40 
percent for the service-connected cervical spine disability.

In December 2005, the veteran testified at a hearing which 
was chaired by the undersigned Veterans Law Judge in 
Washington, D.C.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.  Following 
the hearing, the veteran through counsel submitted additional 
evidence, which was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (2005).

Major depression and TDIU

In May 2002, the RO denied service connection for depression 
secondary to the veteran's service-connected cervical spine 
disability.  In an April 2005 rating decision, the RO 
confirmed its denial of service connection for depression, 
and further denied TDIU.  A notice of disagreement was 
received later that month.  
In August 2005, the RO issued a Statement of the Case 
addressing the issues of entitlement to service connection 
for depression and TDIU.  Through his attorney, the veteran 
perfected his appeal of those issues by means of his 
submission of a substantive appeal in September 2005.

As set forth in more detail below, a remand is required with 
respect to the claims of service connection for depression 
and entitlement to TDIU.  These issues are addressed in the 
REMAND portion of this decision, below.

Additional issue not on appeal

In a December 2005 letter submitted by the veteran in support 
of his current appeal, Dr. B. indicated that "I would also 
like to add that this patient's current bladder dysfunction 
is likely due to . . . his progressive service connected 
cervical spine problem."  The Board observes that service 
connection for a bladder disability, claimed as secondary to 
the service-connected cervical spine disorder, was previously 
denied by the RO in an unappealed August 1996 rating 
decision.  

If it is the veteran's intent to file an application to 
reopen the claim of service connection for a bladder 
disability, he should so advise the RO.  See 38 C.F.R. 
§ 3.155(a).




FINDING OF FACT

The veteran's service-connected cervical spine disability is 
manifested by subjective reports of constant pain, as well as 
muscle spasm and neurological findings including diminished 
response to pinprick in the upper extremities.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a 60 percent rating for a cervical spine disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased rating for a service-
connected cervical spine disability, currently rated as 40 
percent disabling.

The veteran seeks an increased rating for his service-
connected cervical spine disability.  He contends that the 
symptomatology associated with his disability more nearly 
approximates the criteria for a 60 percent disability rating 
under 38 C.F.R. § 4,71a, Diagnostic Code 5293 (as in effect 
prior to September 23, 2002).  

As is discussed elsewhere in this decision, the remaining to 
issues on appeal, entitlement to service connection for major 
depression, claimed to be secondary to the service-connected 
cervical spine disability; and entitlement to TDIU, are being 
remanded for additional development.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



Initial matter - the Joint Motion

The procedural history of this case has been set out in the 
Introduction above.  As noted, this case has been subject to 
a remand from the Court in March 2003.  The Joint Motion 
which precipitated the Court's order made no specific 
direction other than that VA provide sufficient reasons and 
bases to support its conclusion that VA provided adequate 
notice to the veteran of the information and evidence needed 
to substantiate his claim.  See 38 U.S.C.A. § 5103(a).  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The Board further observes, however, that the Court made no 
substantive comments as to the Board's previous decision on 
the merits of the claim; the Court's order dealt exclusively 
with legal obligations under the Veterans Claims Assistance 
Act of 2000 (the VCAA).  The Court has stated that advancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court, and that such a practice hinders the decision-making 
process and raises the undesirable specter of piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; see also Fugere v. Derwinski, 1 Vet. 
App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) 
["[a]dvancing different arguments at successive stages of 
the appellate process does not serve the interests of the 
parties or the Court"].  

The Board is therefore confident that if the Court had any 
substantive comments concerning the Board's handling of the 
merits of this case, such would have surfaced in the prior 
Court order so that any deficiencies could be corrected.

The Veterans Claims Assistance Act

As was alluded to above, this issue was remanded by the Court 
in March 2003 due to concerns about compliance with the VCAA.  
For reasons explained in detail immediately below, the Board 
finds that the VCAA has been complied with. 

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  

In this case, in March 2004, the RO sent to the veteran a 
letter which was specifically intended to address the 
requirements of the VCAA with reference to his claim.  The 
letter advised the veteran that in order to establish 
entitlement to an increased rating, he must submit medical or 
other evidence that his service-connected disability had 
increased in severity.  He was also specifically advised of 
the pertinent rating criteria for establishing a 60 percent 
rating for intervertebral disc syndrome.  

The March 2004 VCAA letter further advised the veteran of the 
information and evidence VA would seek to provide and what 
information and evidence he was expected to provide.  For 
example, he was advised that VA would obtain records in the 
custody of a federal department or agency, while he was 
responsible for providing enough information so that records 
could be obtained on his behalf.  

Finally, the March 2004 letter specifically advised the 
veteran that "[i]f there is any other evidence or 
information that you think will support your claim, please 
send it to us."  This complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

The Board notes that in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that a claim of entitlement to 
service connection consists of five elements:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.

In this case, element (1), veteran status, is not in dispute.  
Elements (2) and (3) are also not at issue, as service 
connection is already in effect for the disabilities 
considered in this case.  With respect to element (4), degree 
of disability, as discussed above, the veteran has received 
adequate notification with respect to this element.  With 
respect to element (5), effective date, the Board finds that 
any lack advisement as to this element is harmless error, 
because the matter of an effective date is not now at issue 
before the Board.  As is discussed below, an increased rating 
is being granted by the Board for the service-connected 
cervical spine disability.  It is not within the Board's 
jurisdiction to assign an effective date therefor.  The Board 
is confident that prior to assigning an effective date, the 
agency of original jurisdiction will provide appropriate 
notice under Dingess to the veteran and to his attorney.    

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that under the notice provision of the VCAA a claimant 
must be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  In this case, since the veteran's claim was 
initially adjudicated by the RO in January 1993, prior to the 
enactment of the VCAA, the notice provisions of the VCAA 
clearly could not be satisfied within the time constraints 
required under Pelegrini.  Furnishing the veteran with VCAA 
notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to do so does not constitute error.  See VAOGCPREC 7-2004.

In any event, the Board does not believe that the veteran has 
been prejudiced by any error in timing.  After VCAA notice 
was provided to the veteran and his attorney in March 2004, 
his claim was readjudicated by the RO, in an October 2004 
SSOC and  most recently in the April 2005 SSOC.  Based on 
this procedural history, the Board finds that the veteran was 
not prejudiced by any notification deficiencies.  Neither the 
veteran nor his attorney has argued otherwise.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) [due process 
concerns with respect to VCAA notice must be pled with 
specificity].

Moreover, the veteran is represented by counsel and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The veteran through counsel is obviously well aware 
of the provisions of the VCAA.  Indeed, the Joint Motion for 
Remand which was the basis for the Court's March 5, 2003 
Order makes this abundantly clear.  Moreover, it is clear 
from the presentation of the veteran and his attorney, as 
well as their expert medical witness, at the December 2005 
personal hearing, that each is aware of the requirements of 
the law in general and of the VCAA in particular.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim for an 
increased rating for a cervical spine disorder.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

The Board finds that adequate efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA has obtained, and associated with the 
veteran's claims file, his service medical records, reports 
of post-service treatment, and records from the Social 
Security Administration (SSA).  The veteran has also 
submitted medical evidence in connection with his claim, 
including reports and testimony from Dr. B.  In addition, the 
veteran has been examined by VA on numerous occasions during 
the course of this appeal.  Indeed, the Board counts seven VA 
examinations for compensation purposes.  See VA medical 
examination reports of September 1992, September 1995, August 
1996, August 1997, December 1996, October 1999, and December 
2004.  The reports of these examinations provide the 
necessary medical opinions as well as sufficient reference to 
the pertinent schedular criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Assignment of diagnostic code

The veteran's service-connected cervical spine disability, 
characterized as cervical myositis with disc disease, status 
post C5-6 interbody fusion, has been rated by the RO under 
the criteria for rating intervertebral disc syndrome.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, the Board can identify nothing in the evidence 
to suggest that other diagnostic codes would be more 
appropriate, and the veteran has not requested or suggested 
that other diagnostic codes should be used.  Indeed, the 
veteran has specifically argued that application of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002) is most appropriate.  

Specific rating criteria

During the lengthy pendency of this appeal, the rating 
criteria for intervertebral disc syndrome were revised.  
Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so.  See VAOGCPREC 7-2003.  The Board 
will therefore evaluate the veteran's service-connected 
cervical spine disorder under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See VAOPGCPREC 3-2000 (April 10, 2000); 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria 

Under the rating criteria in effect prior to September 23, 
2002, a 40 percent rating was assigned for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A maximum 60 percent rating was 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).




	(CONTINUED ON NEXT PAGE)





(ii.) The current schedular criteria

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months;

A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of 40 at 
least 4 weeks but less than 6 weeks during the past 12 
months;

A 20 percent disability rating is warranted with 
incapacitating episodes having a total duration of 20 at 
least 2 weeks but less than 4 weeks during the past 12 
months;

A 10 percent disability rating is warranted with 
incapacitating episodes having a total duration of 10 at 
least one week but less than 2 weeks during the past 12 
months.

Note: For purposes of evaluations under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

Analysis

Schedular rating

As noted, the veteran is seeking an increased disability 
rating for his service-connected cervical spine disability.  
His disability is currently evaluated as 40 percent 
disabling.  Through counsel he has argued that a 60 percent 
rating is warranted for his cervical spine disability, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Applying the facts in this case to the criteria set forth 
above, and affording the veteran the benefit of the doubt, 
the Board finds that the criteria for a 60 percent rating for 
a cervical spine disability have been met under former 
Diagnostic Code 5293.  As discussed above, such criteria may 
be applied prospectively.  The Board's reasoning follows.  

As noted, the former criteria under Diagnostic Code 5293 
provide that in order to warrant a 60 percent rating, the 
evidence must show pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.  

The evidence in this case shows that the veteran claims that 
he experiences constant, severe cervical spine pain with 
symptoms such as numbness in the upper extremities.  While 
records of treatment shortly after the veteran's July 1997 
cervical surgery show that he reported significant 
improvement in his cervical spine pain, more recent records 
show that he now claims that such pain is present constantly.  
For example, at an October 1999 VA medical examination, the 
veteran complained of constant and severe neck pain, which he 
rated as an 8 on a pain scale of 1 to 10.  

Similarly, the veteran claims that he experiences 
neurological symptoms such as radiating pain, numbness, and 
tingling in the upper extremities.  The medical evidence is 
inconsistent regarding the severity of objective neurological 
impairment.  For example, at a December 2004 VA neurological 
examination, the examiner noted that although the veteran had 
radiological evidence of disc disease, there was no objective 
evidence for radiculopathy.  Rather, she characterized the 
veteran's disability as mild and indicated that the veteran 
was "clearly exaggerating his examination findings" in an 
attempt to obtain an increased disability rating.  

On the other hand, an October 1999 VA medical examination 
report notes findings of severe disability, including spinal 
stenosis, numbness in the upper extremities, frequent spasms 
with hypertrophy of left trapezius muscle, and painful and 
restricted cervical spine motion.  Similarly, in a December 
2005 letter as well as in sworn hearing testimony, Dr. B. 
indicated that he had examined the veteran and reviewed his 
claims folder.  He indicated that the veteran's cervical 
spine disability was manifested by restricted range of 
motion, pain, muscle spasm, and sensory deficits.  He 
concluded that the manifestations of the veteran's cervical 
spine disability fell squarely within the criteria for a 60 
percent schedular rating.  

As set forth above, under the benefit-of-the-doubt rule in 38 
U.S.C.A. § 5107(b), for a veteran to prevail, there need not 
be a preponderance of the evidence in his favor, but only an 
approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  Gilbert, 1 
Vet. App. at 54.  Given the medical evidence of record, such 
a conclusion cannot be made in this case.  Thus, the Board 
finds that the manifestations of the veteran's service-
connected cervical spine disability more nearly approximate 
the criteria for the 60 percent rating under Diagnostic Code 
5293.  See also 38 C.F.R. § 4.3.  A 60 percent rating is the 
maximum rating available.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002) and Diagnostic Code 5243 (2005).  

Since the 60 percent rating which has been assigned under 
former Diagnostic Code 5293 may be assigned prospectively, 
there is no need for rating the veteran under the current 
schedular criteria.  Moreover, the veteran has specifically 
requested a 
60 percent rating under former Diagnostic Code 5293.  The 
Board adds that rating the veteran under current Diagnostic 
Code 5243 would not result in a higher disability rating. 

The veteran does not contend that he seeks a disability 
rating higher than 60 percent, and he has presented no 
evidence or argument to that effect.  Indeed, a review of the 
medical record reveals no objective evidence that the veteran 
is bedridden as a result of his service-connected cervical 
spine disability, and his appearance at his personal hearing 
in Washington, D.C. makes it clear that he does not purport 
to be bedridden.  Nor is his entire spine is ankylosed.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure. See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Thus, entitlement to a 
disability rating in excess of 60 percent is not contended 
and is not warranted, either under the old or amended 
criteria.    

DeLuca considerations

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 and 4.45 (2004) is warranted 
in order to compensate a veteran for functional loss due to 
pain, weakened movement, excess fatigability, incoordination, 
or pain on movement when the rating code under which the 
veteran is rated does not contemplate these factors.  See 
DeLuca, supra.

However, in light of the Board's assignment of a 60 percent 
rating, the veteran is now in receipt of a rating greater 
than the highest schedular evaluation for limitation of 
motion of the cervical spine under both the former and 
current criteria.  The provisions of 38 C.R.R. §§ 4.40 and 
4.45 accordingly are not for application.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Extraschedular rating

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the February 2002 Supplemental Statement of the Case, the 
RO included recitation of the criteria for an extraschedular 
rating.  The Board will, accordingly, consider the provisions 
of 38 C.F.R. 3.321(b)(1) (2005) in connection with the issue 
on appeal.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

In this case, the Board finds that the record does not show 
that the cervical spine disability is unusual or exceptional 
as to render impractical the application of regular schedular 
standards.  For example, medical examiners have not indicated 
that the veteran's cervical spine disability is in any way 
out of the ordinary clinically.  Similarly, there is no 
evidence of frequent periods of hospitalization for cervical 
spine complaints; rather, it does not appear that the veteran 
has been hospitalized since his cervical spine surgery in 
1997.  

With respect to marked interference with employment, the 
Board notes that the evidence is inconsistent.  The record 
shows that the veteran has not worked since 1997.  His most 
recent training and experience is as an optician.  Dr. B. has 
concluded that the veteran's service-connected cervical spine 
disability renders him unemployable.  On the other hand, in 
December 2004, a VA neurological examiner characterized the 
veteran's cervical spine disability as "quite mild" based 
on objective findings and concluded that he was malingering 
in an attempt to obtain an increased rating.  

The Board also notes that although the veteran is currently 
in receipt of disability benefits from the Social Security 
Administration, that agency has identified other disabilities 
which contribute to his unemployability, in addition to the 
cervical spine disability.  For example, in a January 1999 
letter filed with the agency in support of his claim, the 
veteran indicated that he believed he was disabled due to a 
combination of disabilities, including cervical and lumbar 
spine disabilities, chronic fatigue syndrome, irritable bowel 
syndrome, migraine headaches, a psychiatric disability, and a 
personality disorder.  See also a March 1999 SSA decision, 
citing numerous disabilities.  

In summary, the Board finds that although the record contains 
evidence showing that the veteran's cervical spine disability 
is productive of significant functional impairment, any such 
interference with employment is reflected in the 60 percent 
disability rating that is currently assigned.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings. See 38 C.F.R. §§ 3.321(a), 4.1. 
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the medical evidence of record does not indicate 
that the veteran's cervical spine disability is so unusual or 
exceptional as to render impractical the application of 
regular schedular standards.  Therefore, the Board finds that 
the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996).

Additional comment  

Although Dr. B. had indicated that the veteran's cervical 
spine disability, alone, is productive of unemployability, as 
discussed above the Board does not agree with that 
assessment.  Nor, evidently, does the SSA.  See Martin v. 
Brown, 4 Vet. App. 136, 140 (1993) [while a SSA decision is 
not controlling for purposes of VA adjudication, it is 
"pertinent" to a veteran's claim].  Indeed, the veteran 
himself through counsel has specifically argued that his 
cervical spine disability warrants the assignment of a 60 
percent schedular rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

The veteran has also contended that he is entitled to TDIU.  
[In addition to the cervical spine disability, service 
connection is in effect for frostbite residuals, and the 
veteran is also seeking entitlement to service connection for 
depression, claimed as secondary to the service-connected 
cervical spine disability.  As set forth below, these issues 
are being remanded.]  The Board intimates no opinion, legal 
or factual, as to the outcome warranted with respect to the 
TDIU claim, which involves the application of different law 
and regulation, and it makes no comment concerning Dr. B.'s 
evaluation of the veteran within the context of the pending 
TDIU claim.    

ORDER

Entitlement to a 60 percent disability rating for the 
cervical spine disability is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

2.  Entitlement to service connection for major depression, 
claimed as secondary to the service-connected cervical spine 
disability.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

For reasons expressed immediately below, the Board finds that 
these two issues must be remanded.

In a May 2004 letter, the veteran's attorney requested that 
VA obtain records of private psychiatric treatment from 
E.C.L., III, M.D.  In an October 2002 letter, Dr. L. noted 
that the veteran had been under his care for over four years.  
All records from Dr. L. are not yet associated with the 
record on appeal.  A request for the veteran's medical 
records must be made, and if such are not furnished directly 
to VA by Dr. L., the veteran and his attorney should be so 
notified and accorded to opportunity to submit them. 
 
With resect to the TDIU claim, the Board finds that such 
claim is inextricably intertwined with the claim of 
entitlement to service connection for depression.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].  Action on the TDIU issue is deferred pending 
resolution of the RO of the other matters referred to herein.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  After obtaining any necessary 
authorization for the release of 
information, VBA should contact E.C.L., 
III, M.D, and request copies of all 
treatment records pertaining to the 
veteran.  If such records are not 
obtained by VA, the veteran should be 
accorded reasonable opportunity to submit 
such records himself.  

2.  After undertaking any additional 
development which it deems to be 
necessary, BVA should readjudicate the 
remaining tow issues on appeal.  If the 
benefits sought are not granted in full, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded 
appropriate opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


